Citation Nr: 1435517	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1999 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Also appealed were denials of service connection for a deviated septum and sinusitis with vertigo.

In January 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned.  Prior to this, he had a local hearing in February 2008.  Transcripts of these hearings are in the claims file.

In March 2012, the Board remanded the case for additional development.  Thereafter, the RO issued a November 2013 rating decision that granted service connection for a deviated septum and sinusitis with vertigo.  These matters, therefore, are not before the Board and he has not appealed any downstream issue stemming from the grant of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).


FINDING OF FACT

Throughout the appeal, the Veteran's bilateral foot disability has been productive of moderate disability manifested by pain on manipulation and use accentuated and swelling on use in each foot; there has been no objective evidence of marked pronation or characteristic callosities.


CONCLUSION OF LAW

The criteria for the assignment of initial separate 10 percent ratings, but no higher, for the service-connected left and right foot plantar fasciitis have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.71a, Diagnostic Codes (Codes) 52769, 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the Veteran's with the claim.  Id.

As the August 2007 rating decision on appeal granted service connection for bilateral plantar fasciitis and assigned a disability ratings and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating.  The Veteran's has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not made any specific allegations that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

As for the duty to assist, all obtainable records to include service treatment records, VA treatment records have been secured, and the Veteran was afforded VA examinations that are adequate to rate the disability.  

He was afforded hearings in February 2008 and January 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that, pursuant to 38 C.F.R. § 3.103(c)(2), the individual chairing a hearing must satisfy two duties to comply this VA regulation, consisting of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, the DRO and Acting Veterans Law Judge (AVLJ) identified the issue and heard testimony regarding the Veteran's assertion regarding his symptoms and treatment.  Following the Travel Board hearing, additional development was undertaken and he was afforded another VA examination of his feet.  

Neither he nor his representative asserts VA has failed to comply with the VCAA or the requirements of Bryant.

There is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Here, the RO did not assign staged ratings.
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although there is an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Discussion

The disability for which service connection was granted is bilateral plantar fasciitis; however, there is no diagnostic code specifically for this disability.  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  The Veteran's disorder is then rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Id.  Here, the bilateral foot disability was rated by analogy under Code 5276.

Under this code, a 10 percent rating is assigned for moderate disability with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral. 

A 30 percent rating is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

A maximum 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board considered the VA treatment records in the claims file and the Virtual VA paperless (electronic) claims processing system as well as the statements and testimony of the Veteran's and his wife, but finds a higher rating under this code is not warranted.

At no time during the course of the appeal is the bilateral foot disability been shown to be manifested by objective evidence of marked deformity or characteristic callosities.  See June 2007, March 2008, and July 2012 VA examination reports.

The July 2012 VA examiner found an indication of swelling on use and of pain on manipulation and use accentuated, but the Board does not find this sufficient to assign the next higher rating.  While all manifestations listed in the criteria need not be met to warrant a higher rating of 30 percent, the Board finds the manifestations shown throughout the appeal do not more closely approximate the severe disability contemplated to assign a 30 percent rating under Code 5276.  

38 C.F.R. § 4.7 provides that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  Here, in the absence of more manifestations associated with severe pes planus being shown in the record, the Veteran's bilateral plantar fasciitis is found to be no greater that moderate in severity.  The Veteran has testified to having calluses on both heels of his feet (see page 23 of the hearing transcript), which is contemplated in the criteria for a 30 percent rating, there has been no evidence in any clinical findings of calluses on VA examination or in treatment records.

Although the Veteran is competent to report his symptoms, the absence of such findings in treatment records diminishes his credibility.  

The Veteran's primary symptoms both subjectively and objectively have been pain and swelling.  At times he has rated his pain as an 8 or 10 out of 10 in severity.  See June 2008 VA treatment record, page 25 of the January 2011 hearing transcript, and July 2012 VA treatment record.  However, even when complaints of severe foot pain were noted, there was no objective evidence of pain of like severity.  A case in point is a June 2008 VA treatment record that shows the Veteran's reported his pain level 10/10, but the physician's observations were that he looked calm, walked with a normal gait, and showed no indications severe pain on conducting the conversation.  In addition, on July 2012 VA examination, his plantar fasciitis pain was found to be only moderate in severity.

Without objective evidence of pain that commensurate with the severity of pain reported by the Veteran's, the Board is not inclined to afford greater weight to the Veteran's subjective complaints.  Therfore, the Board finds the symptoms objectively observed and reported by his treatment providers are more probative.

Although the Board ultimately finds that the bilateral plantar fasciitis more closely resembles the moderate level of impairment contemplated by Code 5276, thereby not warranting an increased under this code, the Board does find that his disability is more appropriately and advantageously rated by analogy under Code 5284.  It is more advantageous in that where a single 10 percent rating under Code 5276 is applicable regardless of whether the foot disability is present unilaterally or bilaterally the same does not hold true for Code 5284.  This code does not specifically provide that it applies to bilateral foot disabilities; therefore, a separate rating may be assigned to each foot.  Consequently, the Board finds that based on the evidence of record, a 10 percent rating is assignable for each foot for the service-connected plantar fasciitis.

Under Code 5284, for "other" foot injuries, a 10 percent rating contemplates moderate impairment, a 20 percent contemplates moderately-severe impairment, and a 30 percent rating contemplates severe impairment.  With actual loss of use of the foot, a 40 percent rating is warranted

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

As already discussed, the Board finds the bilateral plantar fasciitis is at most moderate in severity.  The fact that the Veteran reported having the highest level of pain possible without outwardly demonstrating any discomfort or distress that one would expect to see in a person in extreme pain indicates an over reporting of symptoms.  Therefore, while the Veteran's is competent to report his symptoms, ans previously stated, his statements are not credible in light of the objective evidence shown.  Consequently, his statements are afforded less probative value.

When considering the evidence over the course of the appeal, no worse than moderate disability in each foot is shown.

In May 2007, the Veteran reported having increased bilateral foot pain.  He had been given Naproxen and orthotics, and found some relief in soaking his feet at the end of the day in warm water.  Objectively, he was found to have tenderness of the heels of both feet.

On June 2007 VA examination, he complained of intermittent pain in his arches aggravated with prolonged standing and walking.  The swelling was reported mostly on the arches, medial aspect of the arches, and heel area.  There was some pain in the heels and sometimes on the arches with prolonged standing and after work.  He was taking Vicodin as needed for pain.  He reported the pain as mild to moderate and indicated he usually did not have any functional limitation with walking and standing, although it did affect his usual daily activity and job.  Objectively, there was no swelling or edema but there was tenderness on the forefeet just anterior to the heels.  There were no abnormal callus formations or skin breaks.  There was also no hammertoes, claw feet, tenderness on the Achilles tendons, or hallux valgus.

On March 2008 VA examination, there was no significant change in the Veteran's complaints other than reporting the pain on his heels and sometimes his arches was excruciating at times with prolonged standing and after work.  He still did not have any functional limitation in walking or standing.  It affected his work as a substitute teacher and called in sick several times due to severe foot pain, but these were unauthorized sick calls not approved by his physician.  The examination findings were unchanged since the last VA examination and he manifested mild pain and stiffness on both feet.  The examiner estimated the Veteran's had mild physical impairment during flare-ups and mild physical limitation with repetitive ranges of motion of his feet.

In June 2008, the Veteran's complained of pain and swelling in his feet, but it was mainly in the left.  The pain was rated 10/10 in severity.  On examination, pain was elicited on pressing at the plantar areas of both feet.  The examiner commented the Veteran's did not exhibit severe pain.

In November 2009, the Veteran's reported having improvement in plantar fasciitis pain with arch supports and he only rarely used Vicodin.

In January 2011, the Veteran's testified to having calluses on his heels and a lot of heel pain.  He could walk 10 to 15 minutes before his feet swelled.  His feet were fine in the morning but at the end of the day his arches were swollen and his heels hurt after standing for a while.  His average pain level was 10/10.  See pages 23 to 25 in the hearing transcript.  His wife testified that he could barely support his weight and barely stand for any period of time.  See page 27 of the hearing transcript.  Regarding employment, he was employed in a special education unit at a school district.  His job involved a lot of walking, but his employer accommodated him by letting him sit down.  See page 35 of the hearing transcript.

A September 2011 VA treatment record notes a recent right ankle sprain that swelled.  He had one injection in the arch of each foot, which made it worse.  There was pain in the inferior heels and back of heels, bilaterally.  Pain was along the lateral ankle ligament of the right foot and there was no swelling.  Full range of motion was demonstrated of both ankles and they were clinically stable.  X-rays were normal.  Pain was at the posterior right heel around Achilles tendon insertion.  The tendons appeared normal.

On July 2012 VA examination, the Veteran's reported that he had more pain the longer he was on his feet and at night he had contractures of his feet.  The examination findings revealed he had pain on use of feet and manipulation and an indication of swelling on use.  His symptoms were relieved by arch supports, which he wore constantly, and he did not have extreme tenderness of the plantar surface of his feet.  There was no decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity of the foot, inward bowing of the Achilles tendon, or marked inward displacement and severe spasms of the Achilles tendon.  There were no other physical findings or complications and/or symptoms.  The examiner indicated the bilateral food disability had moderate impact on the Veteran's job.  The pain of the plantar fasciitis was mild to moderate and caused moderate impact on his ability to work in a physical job.  It had minimal impact in his ability to work in a sedentary job.

July 2012 X-rays of the right foot revealed a tiny calcaneal spur on the plantar surface.  That same month he reported having pain worse in the morning upon weight bearing activity that was relieved with nonweight-bearing activity.  His pain is 8/10.  The examination revealed pain to palpation on the medial plantar aspect of the feet.

As shown by the record, the Veteran's has complained of pain and swelling throughout the appeal.  The degree of pain has been objectively found to be mild to moderate.  Similarly, there has been some objective evidence of swelling.  Shoe inserts have alleviated some of his pain.  Given these symptoms, the Board finds a 10 percent rating is warranted for each foot under Code 5284.

A higher rating of 20 percent is not assignable under this code since moderately severe impairment is not shown or approximated.  Despite the Veteran's complaints of severe pain and limitation, the more probative evidence shows no worse than moderate impairment.

IV. Extraschedular

The Board also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2013), but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.  

Here, the Board finds neither the first or second Thun element is satisfied.  The manifestations of the Veteran's bilateral plantar fasciitis are contemplated by the rating criteria.  Since Code 5284 does not list specific symptoms and instead focuses on the overall level of impairment, all symptoms are essentially considered.  As discussed above, the Veteran's impairment moderate, which is also contemplated by the rating criteria.  Although the Veteran indicated the disability has impacted his work and he has reported missing some work due to foot pain, the record also shows that his employer has allowed him to sit while working and that shoe inserts have alleviated some of his pain.  While there is some interference with employment, as is expected in any compensably rated disability, his bilateral plantar fasciitis has not resulted in marked interference with employment or frequent hospitalizations.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 


ORDER

Initial separate ratings of 10 percent for right and left foot plantar fasciitis are granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Kristi L. Gunn
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


